Pigott, J.
(dissenting, in part). Under implied conflict preemption, the issue upon which all parties agree this case rises or falls, state common-law claims are barred in situations where it is “impossible for a private party to comply with both state and federal requirements” (English v General Elec. Co., 496 US 72, 78-79 [1990]) or where the state law “stands as an obstacle to the accomplishment and execution of the full purposes and objectives of Congress” (Hines v Davidowitz, 312 US 52, 67 [1941]). It seems evident to me that plaintiffs’ state common-law negligence and products liability claims as they relate to the lack of passenger seatbelts do just that by “standing as an obstacle to the accomplishment and execution of the full purposes and objectives” of the National Traffic and Motor Vehicle Safety Act of 1966 and the Federal Motor Vehicle Safety Standards (FMVSS).
Whether or not a state law “stands as an obstacle to the accomplishment” of a federal regulation’s “significant objective” is determined by examining the history of the regulation, “the promulgating agency’s contemporaneous explanation of its objectives, and the agency’s current views of the regulation’s pre-emptive effect” (Williamson v Mazda Motor of America, Inc., 562 US —, —, 131 S Ct 1131, 1136 [2011], citing Geier v American Honda Motor Co., 529 US 861 [2000]). FMVSS 208 provides that buses like the one in this case, which have a gross vehicle weight rating of over 10,000 pounds, must meet one of the two following requirements pursuant to 49 CFR 571.208 (S4.4.2):
“S4.4.2.1. First option — complete passenger protection system — driver only. The vehicle shall meet the crash protection requirements of S5, with respect to an anthropomorphic test dummy in the driver’s designated seating position, by means that require no action by vehicle occupants. *610“S4.4.2.2. Second option — belt system — driver only. The vehicle shall, at the driver’s designated seating position, have either a Type 1 or a Type 2 seat belt assembly that conforms to § 571.209 of this part and S7.2 of this Standard” (emphasis supplied).
The history of this regulation as it relates to the passenger seatbelt requirements in buses such as we have in this case demonstrates that the National Highway Traffic Safety Administration (NHTSA) made considered policy judgments based on safety, cost and practicability in distinguishing between those buses that must have passenger seatbelts and those that don’t. For instance, although NHTSA has not mandated passenger seatbelts for buses in excess of 10,000 pounds (large buses), it has concluded that buses weighing 10,000 pounds or less (small buses) must have them (see 49 CFR 571.208 [S4.4.3.2]).
The regulations for large and small buses must be viewed as part of NHTSA’s overall regulatory scheme. Because NHTSA purposefully made these distinctions, it is clear that it did not leave unregulated the field of passenger seatbelts in large buses. Rather it made a conscious decision that seatbelts in these vehicles were unnecessary for passenger safety given their size and function.
This becomes apparent in a review of the regulation’s history as it relates to the inclusion of seatbelts in buses. There is a reason for this 10,000 pound dividing line; such “groupings reflect the differences in the vehicles’ functions and crash responses and exposure” (53 Fed Reg 47982, 47987 [1988]). Indeed, it is the safety concerns here that distinguish this case from Williamson because, in the latter case, the United States Supreme Court concluded that the Department of Transportation did not require lap-and-shoulder belts in rear aisle seats because of its belief that such restraints would cause “entry and exit-problems for occupants” and were not cost effective, not because of safety concerns (Williamson, 562 US at —, 131 S Ct at 1138-1139).
Here, it is apparent that safety was paramount in NHTSA’s decision. NHTSA at one time proposed a standard that would have required buses like the one in this case to contain passenger seatbelts (see 38 Fed Reg 4776 [1973]), only to retract that proposal because the seating in such buses, as designed, was deemed adequate for safety purposes (see 39 Fed Reg 27585 [1974]). This retraction was referred to by NHTSA’s chief *611counsel in 1992, who commented that pending legislation in New York that would have required intercity buses operating within the state to install passenger seatbelts in buses weighing more than 10,000 pounds was likely preempted by federal law:
“NHTSA expressly determined that there is not a safety need for safety belts or another type of occupant crash protection at these seating positions. See, 39 FR 27585, July 30, 1974. With respect to these large buses, the New York bill would be preempted to the extent that it requires seat belts to be installed at seating positions other than the driver’s seating position” (Letter from NHTSA to C.N. Littler, Motor Coach Industries, Aug. 19, 1992, at 1-2).
Based on the foregoing, it is clear that NHTSA has concluded that larger buses are safer than smaller buses, and that the latter should have passenger seatbelts while the former need not. In holding that plaintiffs’ claim is not preempted, this Court has, in essence, required that motor carriers of large buses must comply with small bus regulations. I don’t find that to be Congress’ intent.
It is evident from the regulatory scheme that NHTSA made considered policy judgments in promulgating a standard that did not mandate passenger seatbelts on large buses. This was not a failure to regulate on NHTSA’s part, as is evidenced by its regulation requiring seatbelts on small buses. When these regulations are considered in light of NHTSA’s reasons for using a 10,000 pound dividing line, it is fair to say that NHTSA intended to be the decision maker in this area, which would preempt common-law tort suits like the one at bar, which stand as an obstacle to the Act’s objectives of safety and cost (see 49 USC § 30111 [a] [providing that “(t)he Secretary of Transportation shall prescribe motor vehicle safety standards . . . (that) shall be practicable, meet the need for motor vehicle safety, and be stated in objective terms”]).* Not only that, the imposition of *612a common-law requirement that large bus carriers must, in essence, comply with the small bus regulations is completely at odds with Congress’ goal of uniformity in the motor vehicle industry (HR Rep No. 1776, 89th Cong, 2d Sess, at 17 [1966]; S Rep No. 1301, 89th Cong, 2d Sess, at 12 [1966], reprinted in 1966 US Code Cong & Admin News, at 2720 [“The centralized, mass production, high volume character of the motor vehicle manufacturing industry in the United States requires that motor vehicle safety standards be not only strong and adequately enforced, but that they be uniform throughout the country” (emphasis supplied)]). Therefore, I would affirm the order of the Appellate Division.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read and Smith concur with Judge Jones; Judge Pigott dissents in part and votes to affirm in a separate opinion.
Order reversed, etc.

 As recently as August 2010, NHTSA issued a Notice of Proposed Rule-making discussing amending FMVSS 208 “to require lap/shoulder seat belts for each passenger seating position in new motorcoaches,” the main purpose of the proposed rule being to “reduce occupant ejections” (75 Fed Reg 50958, 50958-50959 [2010] [emphasis supplied]). NHTSA noted that although it “was not proposing at this time that used buses be required to be retrofitted with *612the lap/shoulder belt system” given that “[t]he service life of a motorcoach can be 20 years or longer,” it estimated that the cost of retrofitting could range from $6,000 to $34,000 per vehicle (id. at 50960).